Case 3:20-cv-01162-HES-JBT Document7 Filed 12/08/20 Page 1 of 4 PagelD 45

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
TIMOTHY WARREN SMITH,
Plaintiff,
v. . Case No. 3:20-cv-1162-J-20JBT
RICK STALY, et al.,
Defendants.

 

ORDER OF DISMISSAL WITHOUT PREJUDICE

Plaintiff, Timothy Warren Smith, an inmate of the Florida penal system,
initiated this action by filing a pro se Civil Rights Complaint (Doc. 1; Compl.)
and a motion to proceed in forma pauperis (Doc. 2). Plaintiff also moves for the
appointment of counsel (Doc. 5). Plaintiff alleges Flagler County officers
arrested him on September 10, 2019, for being in possession ofa stolen vehicle,
but they did not inventory or preserve his property, which was in the trunk of
the car at the time of arrest. See Compl. at 4-5. Plaintiff does not identify the
source of constitutional protections he believes Defendants violated; he only
generally asserts the three arresting officers “violated [his] right to property.”
Id. at 3. In addition to the arresting officers, Plaintiff names as a Defendant

the Flagler County Sheriff. Id. at 2. As relief, Plaintiff seeks the value of his

property and punitive damages. Id. at 5.
Case 3:20-cv-01162-HES-JBT Document7 Filed 12/08/20 Page 2 of 4 PagelD 46

The Prison Litigation Reform Act (PLRA) requires a district court to
dismiss a complaint if the court determines the action is frivolous, malicious,
or fails to state a claim on which relief may be granted. See 28 U.S.C. §
1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on
which relief may be granted,” the language of the PLRA mirrors the language
of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the same
standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.
1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

“To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. vy.
Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” .or “a formulaic
recitation of the elements of a cause of action” that snout to “naked
assertions” will not suffice. Id. (quotations, alteration, and citation omitted).
Moreover, a complaint must “contain either direct or inferential allegations
respecting all the material elements necessary to sustain a recovery under
some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d
678, 683 (11th Cir. 2001) (quotations and citations omitted).

In reviewing a pro se plaintiff's pleadings, a court must liberally construe
the plaintiffs allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 201 1). However, the duty

2
Case 3:20-cv-01162-HES-JBT Document 7 Filed 12/08/20 Page 3 of 4 PagelD 47

of a court to construe pro se pleadings liberally does not require the court to
serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F.
App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cty..of Escambia, 132
F.3d 1359, 1369 (11th Cir. 1998)). |

Plaintiff's complaint is subject to dismissal under the PLRA because he
fails to “state a claim to relief that is plausible on its face.” See Iqbal, 556 U.S.
at 678. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) both
that the defendant deprived [him] of a right secured under the Constitution or
federal law and (2) that such a deprivation occurred under color of state law.”
See Bingham, 654 F.3d at 1175 (alteration in original).

Notably, Plaintiff does not allege the officer-Defendants violated his
Fourth Amendment right to be free from unreasonable searches and seizures.
See Compl. at 3. As such, Plaintiffs allegations implicate Fourteenth
Amendment due process protections. See Case v. Eslinger, 555 F.3d 1317, 1330
(11th Cir. 2009) (explaining that the retention of legally seized property does
not violate the Fourth Amendment but, rather, “raises an issue of procedural
due process under the Fourteenth Amendment”). However, a negligent or
intentional deprivation of personal property does not constitute a due process
violation “if a meaningful post[-]deprivation remedy for the loss is available.”
Id. at 1331 (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984)). Plaintiff has

an adequate post-deprivation remedy available to him under Florida state law.

3

 
Case 3:20-cv-01162-HES-JBT Document 7 Filed 12/08/20 Page 4 of 4 PagelD 48

See id. (recognizing Florida’s civil cause of action for conversion provides an
adequate post-deprivation remedy when law enforcement officers retain
personal property). See also Fla. Stat. § 768.28 (actions apainat the state for
loss of property).

Because Plaintiff fails to state a plausible claim for relief against the
officer-Defendants, this action is due to be dismissed.!

Accordingly, it is

ORDERED:

1. This case is DISMISSED without prejudice. |

Z. The Clerk shall enter judgment dismissing this case without
prejudice, terminate any pending motions, and close the file.

DONE AND ORDERED at Jacksonville, Florida, this J/é_ day of

December 2020.

o

LLL LS LE

UNITED. SPATES DISTRICT JUDGE

Jax-6 12/4 .
C: Timothy W. Smith

 

1 Plaintiffs claim against the Sheriff similarly fails, not only because
Plaintiff does not state a plausible claim against the officers, but also because

a civil rights action under § 1983 may not proceed on a theory of vicarious
liability. See Cottone v. Jenne, 326 F.3d 1852, 1360 (11th Cir. 2003).

4

 
